Fourth Court of Appeals
                                   San Antonio, Texas

                                         JUDGMENT
                                      No. 04-15-00379-CV

                            IN THE INTEREST OF A.T.L., a Child

                   From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-PA-00966
                         Honorable Antonia Arteaga, Judge Presiding

  BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE BARNARD

       In accordance with this court’s opinion of this date, the trial court’s Order of Termination
is AFFIRMED.

       No costs of appeal are assessed because appellant is indigent.

       SIGNED October 28, 2015.


                                                 _____________________________
                                                 Sandee Bryan Marion, Chief Justice